Title: To John Adams from Alexander Townsend, 27 June 1816
From: Townsend, Alexander
To: Adams, John


				
					Respected Sir,
					Boston 27th June 1816
				
				I have now gratefully to acknowledge the honour of your two letters of the 2d. and 26th.I am aware of the extent of the difficulty of doing justice to the character of Mr Dexter. Satisfied with what has already been said in this subject in various parts of the country, his family are solicitous and it is perhaps best, that, for the present at least, nothing farther be said. Vindicating his course in relation to the Convention project and to the cheif majistracy of the commonwealth, were a Task, at this time, invidious. To stir the yet warm “ashes”, may kindle “living embers” to flame. This consideration wd. perhaps influence me little, were it not, that disregarding it altogether might be doing violence to the feelings of natural relations who are called, on this occasion, to suffer beyond their power to bear, in the severe lacerations of so grievous a bereavement. “To the stone of Sisyphus” a friend surely wd. not add weight. The biographical attempt will therefore be deferred, and whether ever completed, time only can determine.I enclose three letters of yr. late kinsman, Col. Smith, which you were so obliging as to loan me. The last, I think, far the most material. I have taken the liberty to return abstracts of all. “Truth” is proverbially “in a well” and “in great affairs”, as you observe, in one of extreme depth. She is ofttimes drawn up dripping; and such is the shortness of life and the length and labour of the draught, that the reflection humiliates, how many of us, to use a vulgar colloquialism, kick the bucket, before she is drawn up at all. Were it not for the correctness of Dr Johnson’s principle, that compliments are not to be bandied wt. a sovereign, my sister wd. reciprocate the one munificence has offered, on her part wt. the strictest truth and sincerity.She sends particular respects to yr Lady and self. I transcribe the suppressed verse of the ode in which Mrs. Adams was pleased to express the interest she took, and which verse my memory misquoted.To Mr Dexter’s family I have communicated a fervid eulogy in their late proud head.My respects to yr Lady & neice. / I am, Sir, your greatly obliged friend
				
					Alex. Townsend.
				
				
					“Oh thou, whose gen’rous care could saveThy fellows from an early Grave;What blessings had to him belong’d Who had a life like thine prolong’d?”   (Suppressed)Yes had thy parting been deferr’d,Hadst thou been spared, thou hadst but heard,Thy country to thy claims demurr’d,Nor paid thee for thy wounds—a word! Indignant shade, I see thee standOn wild Canadia’s adverse strand,While round the night breeze moans;And pointing with thy shadowy hand,Thy voice exclaims, “Ungrateful land Thou shalt not have my bones!”
				
   Allusive to yr. refusal of the Senate of Massachusetts to vote for the victory over the Peacock.

			
   The well-known exclamation of Scipio Africanus.
